PER CURIAM.
The testimony of its owner that he had purchased the stolen refrigerator for $449.93 a year and a half before the incident but did not know its present value was insufficient to support a conviction for grand theft, which requires a value of $300.00 or more. D.L. v. State, 546 So.2d 454 (Fla. 3d DCA 1989), and cases cited. Accordingly, the grand theft conviction is reduced to petit theft and the cause remanded for resentencing as to that crime. Because we find no merit to the defendant’s challenge to his burglary conviction, the judgment and sentence for that offense are affirmed.
Affirmed in part, reversed in part.